 



Exhibit 10.2

CONFORMED COPY

EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 31, 2004,
by and between The Dun & Bradstreet Corporation (the “Company”) and Steven W.
Alesio (“Executive”).

WITNESSETH:

          WHEREAS, the Executive is currently employed by the Company;

          WHEREAS, the Company desires to continue to employ Executive and to
enter into a new agreement embodying the terms of employment as Chief Executive
Officer of the Company; and

          WHEREAS, Executive desires to accept such continued employment and
enter into such an agreement.

          NOW THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties agree as
follows:

          1. Term of Employment. Except for earlier termination as provided in
Section 8 hereof, Executive shall be employed by the Company for a three
(3) year term commencing on January 1, 2005 (the “Commencement Date”) and ending
on December 31, 2007 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement. Notwithstanding the foregoing, the
Executive and the Company may agree, in writing, to extend the Employment Term
subject to terms and conditions mutually acceptable to both parties.

          2. Position, Duties and Location.

               a. Effective on the Commencement Date, Executive shall serve as
the Chief Executive Officer of the Company. The Executive shall continue to
serve as a director on the Board of Directors of the Company (the “Board”).
Executive shall report to the Board and at all times, Executive shall have such
duties and authority as are commensurate with his then positions. Beginning on
May 31, 2005 the Executive shall also be appointed as the Chairman of the Board.
At that time the Executive shall have such additional duties and authority as
are commensurate with the position of Chairman of the Board.

               b. During the Employment Term, Executive will devote
substantially all of Executive’s business time and efforts to the performance of
Executive’s duties hereunder and, except as provided in the next sentence, will
not

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

engage in any other business, profession or occupation for compensation or
otherwise, without the prior written consent of the Board. Nothing herein shall
preclude Executive from accepting appointment to civic or charitable
directorships or trusteeships, or otherwise being involved in charitable
activities or managing his personal and family passive investments; provided in
each case, and in the aggregate, that such activities do not materially conflict
or interfere with the performance of Executive’s duties hereunder or conflict
with Section 9. Executive may continue to serve as a director, trustee or
advisory board member on the organizations in which he currently serves, or may
serve and which he has identified in writing to the Company prior to or on the
date of this Agreement, provided, that, Executive shall resign from such
position, upon notification by the Company, that an organization became a
competitor of the Company.

               c. Unless otherwise mutually agreed by the parties, Executive’s
principal offices shall be located at the Company’s headquarters in Short Hills,
New Jersey.

          3. Base Salary. The Company shall pay Executive a base salary at the
annual rate of $750,000, as may be increased (but not decreased) from time to
time (the “Base Salary”), payable in regular installments in accordance with the
Company’s usual payment practices. Executive shall be entitled to such increases
in Executive’s Base Salary, if any, as may be determined from time to time in
the sole discretion of the Board.

          4. Annual Bonus. With respect to each fiscal year during the
Employment Term, pursuant to the Company’s Covered Employee Cash Incentive Plan
(or any successor thereto), Executive shall be eligible to earn an annual bonus
award (an “Annual Bonus”) based on the achievement of such goals and performance
measures (including financial and employee satisfaction goals) as may be
established by the compensation committee of the Board (the “Committee”). The
target Annual Bonus for each fiscal year shall be at least one hundred thirty
percent (130%) of Base Salary, with a maximum Annual Bonus of at least two
hundred percent (200%) of such target Annual Bonus.

          5. Equity Arrangements.

               a. Equity Awards. As soon as practicable after the Commencement
Date, the Executive shall receive an initial long-term equity grant with a value
equal to $4,000,000. Beginning in 2006, the Executive may be entitled to annual
equity-based awards at a level commensurate with the Executive’s position, as
determined in the good faith discretion of the Committee.

          6. Employee Benefits and Vacation.

               a. Employee Benefits. During the Employment Term, Executive shall
be entitled to participate in the Company’s employee benefit plans as in effect
from time to time (other than the Career Transition Plan) (collectively,
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company at a level commensurate with
Executive’s then position,

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

including, but not limited to, participation in medical and dental plans, The
Profit Participation Plan of The Dun & Bradstreet Corporation, The Dun &
Bradstreet Corporation Retirement Account, the Pension Benefit Equalization Plan
of The Dun & Bradstreet Corporation and the Supplemental Executive Benefit Plan
of The Dun & Bradstreet Corporation (“SEBP”) and any successor plans thereto.
The Executive is currently and shall be fully vested in his accrued benefit
under the SEBP at all times (other than in the case of a Cause termination,
which shall be controlled by the provisions of the SEBP) and the Company shall
not materially amend the SEBP as it applies to the Executive, except for
amendments to maintain appropriate tax treatment, or as required by applicable
law.

               b. Vacation. During the Employment Term, Executive shall be
entitled to vacation each year in accordance with Company policy for senior
level executives, at a level commensurate with Executive’s position.

          7. Business and Travel Expenses and Perquisites.

               a. Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be paid by the Company in accordance with Company policies.

               b. Perquisites. During the Employment Term, the Executive shall
be entitled to participate in fringe benefit and perquisite programs generally
provided to senior executives of the Company at a level commensurate with his
position.

          8. Termination.

               a. By the Company for Cause, Death or Disability or By
Executive’s Voluntary Resignation Without Good Reason.

                    (i) The Employment Term and Executive’s employment hereunder
may be terminated by the Company for Cause, death or Disability and shall
terminate automatically upon Executive’s resignation without Good Reason.

                    (ii) For purposes of this Agreement and any Detrimental
Conduct Agreement, “Cause” shall mean (A) willful malfeasance or willful
misconduct by Executive in connection with his employment, resulting, in either
case, in a significant and demonstrable injury to the Company, (B) willful
continuing failure of Executive to perform his material duties under this
Agreement after written notice of his failure to so perform (other than as a
result of physical or mental incapacity); provided that clause (B) is intended
to be based on the efforts of Executive, not the quality of the services
performed, (C) Executive’s conviction of, or pleading nolo contendere to, a
felony (other than a traffic infraction or as a result of vicarious liability)
or (D) Executive’s material willful and knowing breach of the Agreement that
remains uncured for a period of ten (10) business days following Executive’s
receipt of written notice from the Company describing such breach. For the
purposes of this Agreement, no act, or failure to act, on Executive’s part shall
be considered “willful” unless done or omitted to be done, by him not in good
faith and without reasonable belief that his action or

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

omission was in the best interests of the Company. Notice of Termination for
Cause shall be required to include a copy of a resolution duly adopted by at
least two-thirds (2/3) of the entire membership of the Board (other than
Executive) at a meeting of the Board which was called for the purpose of
considering such termination and which Executive and his representative had the
right to attend and address the Board, finding that, in the good faith
determination of the Board, Executive engaged in conduct set forth in the
definition of Cause herein and specifying the particulars thereof in reasonable
detail. The date of termination for a termination for Cause shall be the date
indicated in the Notice of Termination. Any purported termination for Cause
which is held by a court not to have been based on the grounds set forth in this
Agreement or not to have followed the procedures set forth in this Agreement
shall be deemed a termination by the Company without Cause. No event described
in this Section 8(a)(ii) shall constitute Cause under this Agreement if the
Company has not provided Executive with a Notice of Termination within ninety
(90) days following the date the chairman of the audit committee of the Company
first becomes aware of Executive engaging in conduct constituting Cause.

                    (iii) For purposes of this Agreement, “Disability” shall
mean Executive’s inability to perform his material duties for a period of at
least six (6) consecutive months or an aggregate of nine (9) months in any
twenty-four (24) month period as a result of a physical or mental incapacity.
The Company may terminate Executive due to Disability on thirty (30) days prior
written notice given during the period Executive is unable to perform his
material duties as a result of a physical or mental incapacity; provided, that
Executive has not returned to the performance of his material duties prior to
the end of the applicable six (6) month or nine (9) month period described
above.

                    (iv) For purposes of the Agreement, “Good Reason” shall mean
(A) diminution of Executive’s then titles, (B) material diminution of
Executive’s then duties, responsibilities, authority or reporting lines, (C) the
assignment to Executive of duties not commensurate with his then positions,
(D) failure to appoint the Executive as Chairman of the Board by May 31, 2005,
removal of the Executive as Chairman, or failure to re-elect the Executive as
Chairman, (E) relocation of Executive’s principal office by more than
thirty-five (35) miles, or (F) any material willful and knowing breach of the
Agreement by the Company (including but not limited to under Section 14(e)
hereof) or Section 5(i) of Executive’s Change in Control Agreement; provided
that none of the events described in clauses (B), (C) or (F) shall constitute
Good Reason unless Executive shall have notified the Company in writing
describing the events which constitute Good Reason and then only if the Company
shall have failed to cure such event within ten (10) business days after the
Company’s receipt of such written notice. No event described in this
Section 8(a)(iv) shall constitute Good Reason under this Agreement if Executive
has not provided the Company with a Notice of Termination within ninety
(90) days following the date Executive first becomes aware of such event
constituting Good Reason.

                    (v) If Executive’s employment is terminated by the Company
for Cause, death or Disability or if Executive resigns without Good Reason

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

after giving the Company ten (10) business days advance written notice of such
resignation, Executive shall be entitled to receive the following benefits:

          (A) the Base Salary through the date of termination;

          (B) any Annual Bonus earned but unpaid as of the date of termination
for any previously completed fiscal year;

          (C) reimbursement for any unreimbursed business expenses incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination;

          (D) such amounts and benefits, if any, as to which Executive may be
legally entitled under the employee benefit plans (including, without
limitation, payment for accrued but unused vacation days), incentive plans and
equity plans of the Company, as modified herein (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”);

          (E) all equity awards granted to the Executive shall be treated in
accordance with the applicable grant agreement; and

          (F) in the case of death or Disability, an amount equal to the target
Annual Bonus for the year of termination multiplied by a fraction, the numerator
of which is the number of days during the fiscal year of termination that
Executive was employed by the Company and the denominator of which is 365 (the
“Pro-Rata Bonus”).

          Following such termination of Executive’s employment by the Company
for Cause, death or Disability or resignation by Executive without Good Reason
(other than upon expiration of the stated Employment Term), except as set forth
in this Section 8(a)(v), Executive shall have no further rights to any
compensation or any other benefits under this Agreement or any other severance
plan, severance policy or severance arrangement of the Company or its
affiliates, except as provided in this Agreement.

               b. By the Company Without Cause or Resignation by Executive for
Good Reason.

                    (i) The Employment Term and Executive’s employment hereunder
may be terminated by the Company without Cause or by Executive’s resignation for
Good Reason.

                    (ii) If Executive’s employment is terminated by the Company
without Cause (other than by reason of death or Disability) or pursuant to a
resignation by Executive for Good Reason, Executive shall be entitled to the
following:

          (A) receive the Accrued Rights;

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

          (B) receive, subject to Executive’s continued compliance with the
provisions of Sections 9 and 10 and execution and delivery of a release
substantially in the form attached hereto as Exhibit A, an amount equal to two
(2) times the sum of the Base Salary and the target Annual Bonus payable to the
Executive through the remainder of the Employment Term as if such termination
had not occurred, payable in a lump sum as soon as practicable after such
termination;

          (C) all equity awards granted to the Executive shall be treated in
accordance with the applicable grant agreement;

          (D) the Pro-Rata Bonus, which shall be paid in a lump sum as soon as
practicable after such termination;

          (E) continued medical and dental coverage under the Company’s plans
for the Executive and his dependents, for a period equal to two (2) years after
termination of employment, on the same basis as active senior executives,
provided that such period of coverage shall reduce and count against the
Executive’s right to coverage under the Consolidated Omnibus Budget and
Reconciliation Act of 1985, as amended (“COBRA”), and such coverage shall cease
at such time as coverage would cease under COBRA; and

          (F) a benefit in the SEBP determined in accordance with Section 6
hereof, provided that the Executive’s accrued benefit under the SEBP shall be
determined as if the Executive’s employment continued for two (2) years, and as
if the Executive received an Annual Bonus, at target level, for two (2) years
and in no event shall the Company eliminate or adversely amend the Executive’s
right to receive a lump sum distribution under the SEBP and the value thereof as
in effect on the date hereof under the SEBP.

          Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 8(b)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement or any other severance plan, severance
policy or severance arrangement of the Company or its affiliates, except as
provided in this Agreement.

               c. Expiration of Employment Term. Notwithstanding anything herein
to the contrary, if the Executive’s employment is terminated on or after the
expiration of the Employment Term by the Company without Cause or by the
Executive for Good Reason, the Executive Transition Plan is hereby deemed to be
amended to provide that any such termination is an “Eligible Termination” (as
defined in the Executive Transition Plan) other than by reason of unsatisfactory
performance and the Executive shall receive the amounts and benefits under
Schedule A of the Executive Transition Plan (or any successor plan) at the level
then in effect, but not less than in

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

effect on the date hereof. The Executive shall also receive the Accrued Amounts
and all equity awards shall be treated in accordance with the applicable grant
agreement. If the Executive becomes entitled to payments and benefits under this
Section the last sentence of Section 5.7 of the Executive Transition Plan shall
not apply.

               d. Termination Following a Change in Control. Notwithstanding
Section 8(a) and 8(b), Executive and the Company executed a Change in Control
Agreement, which provides severance benefits in the event Executive is
terminated by the Company without Cause (as defined in the Change in Control
Agreement) or Executive resigns with Good Reason (as defined in the Change in
Control Agreement) following, or in connection with, a Change in Control (as
defined in the Change in Control Agreement) of the Company. The Company hereby
acknowledges and agrees that notwithstanding Section 1 of the Change in Control
Agreement, the Change in Control Agreement shall remain in full force and effect
during the Employment Term, provided that if a Change in Control shall have
occurred during the Employment Term, the Change in Control Agreement shall
continue in effect for a period of not less than twenty-four (24) months beyond
the month in which such Change in Control occurred. Notwithstanding the
foregoing, if the Executive becomes entitled to similar payments or benefits
under this Agreement and the Change in Control Agreement, then the Executive
shall receive the payments or benefits under the Change in Control Agreement
only to the extent the payments or benefits thereunder are greater than the
payments or benefits available under this Agreement.

               e. Notice of Termination. Any purported termination of employment
by the Company or by Executive (other than due to Executive’s death) before the
expiration of the Employment Term shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 14(g) hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

               f. Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from any officerships or Board memberships with the
Company and its affiliates.

               g. No Mitigation. Executive shall not be required to mitigate any
severance payments due hereunder and the severance shall not be reduced by any
amounts otherwise earned by Executive. The amounts due hereunder shall be paid
without offset, counterclaim, or defense.

          9. Non-Competition.

               a. Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its subsidiaries and accordingly
agrees as follows:

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

               (1) During the Employment Term and, for a period of one (1) year
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not directly or indirectly, (i) engage in
any business that materially competes with the business of the Company
(including, without limitation, businesses which the Company has specific plans
to conduct in the future and as to which Executive is aware of such planning),
(ii) enter the employ of, or render any services to, any person or entity
engaged in any business that materially competes with the business of the
Company, (iii) acquire a financial interest in, or otherwise become actively
involved with, any person or entity engaged in any business that materially
competes with the business of the Company, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant, or (iv) interfere with, or attempt to interfere with, business
relationships (whether formed before or after the date of this Agreement)
between the Company and customers, clients, suppliers, partners, members or
investors of the Company.

               (2) Notwithstanding anything to the contrary in this Agreement,
Executive may directly or indirectly own, solely as an investment, securities of
any person or entity engaged in the business of the Company which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market or are owned through a mutual fund, private equity fund or other pooled
account if Executive (i) is not a controlling person of, or a member of a group
which controls, such person or entity and (ii) does not, directly or indirectly,
own three percent (3%) or more of any class of securities of such person or
entity. Furthermore, the limitations in (1) shall not apply to serving as a
director of an entity if less than ten percent (10%) of such entity’s revenues
(measured by the last fiscal year of the entity ending prior to the date
Executive accepts such a role) are from materially competitive activities,
subject to the Board’s approval during the Employment Term as provided in
Section 2(b) hereof.

               (3) During the Restricted Period, except in performance of his
duties hereunder, Executive will not, directly or indirectly, (i) solicit or
encourage any employee of the Company to leave the employment of the Company, or
(ii) hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company within one (1) year prior to or after the termination
of Executive’s employment hereunder. This restriction shall not be violated by
general advertising or by serving as a reference.

               (4) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
consultant then under contract with the Company. This restriction shall not be
violated by general advertising or by serving as a reference.

               b. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

          10. Confidentiality. Executive will not at any time (whether during or
after Executive’s employment with the Company) disclose or use for Executive’s
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
subsidiaries or affiliates, any trade secrets, information, data, or other
confidential information relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally, or of any subsidiary or affiliate
of the Company, except in the performance of his duties hereunder or in
compliance with legal process; provided that the foregoing shall not apply to
information which is not unique to the Company or which is generally known to
the industry or the public other than as a result of Executive’s breach of this
covenant. In the event that Executive is compelled by legal process to disclose
confidential information, he shall give prompt written notice to the Company
prior to any such disclosure to allow the Company the opportunity to object to
or otherwise resist such order. Executive agrees that upon termination of
Executive’s employment with the Company for any reason, he will return to the
Company immediately all memoranda, books, papers, plans, information, letters
and other data, and all copies thereof or therefrom, in any way relating to the
business of the Company and its affiliates, except that he may retain personal
notes, notebooks and diaries that do not contain confidential information of the
type described in the preceding sentence. Notwithstanding the foregoing,
Executive may also retain his personal Rolodex and similar telephone directories
and address book; provided, that, to the extent such personal items contain
confidential information, Executive shall be bound by the nondisclosure
provisions of this Section 10. Executive further agrees that he will not retain
or use for Executive’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of the Company or its affiliates.

          11. Indemnification. The Company shall indemnify and hold harmless
Executive to the fullest extent permitted by law for any action or inaction of
Executive while serving as an officer or director of the Company or, at the
Company s request, as an officer or director of any other entity or as a
fiduciary of any benefit plan. The Company shall cover Executive under directors
and officers liability insurance both during and, while potential liability
exists, after the Employment Term in the same amount and to the same extent as
the Company covers its other officers and directors.

          12. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and, in recognition of
this fact, Executive agrees that, in the event of such a breach or threatened
breach, in addition to any

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

          13. Detrimental Conduct Agreement. The Detrimental Conduct Agreement
most recently executed by the Executive shall continue to remain in full force
and effect in accordance with the terms specified therein, except that it shall
be deemed modified as it applies to Executive as follows:

               a. The “Cause” definition in this Agreement shall apply in lieu
of the “cause” definition therein.

               b. The “Good Reason” definition in this Agreement shall apply in
lieu of the “good reason” definition (or similar words) therein.

               c. A termination by the Executive for Good Reason, as defined
herein, shall be treated as an involuntary termination of the Executive (other
than for Cause).

               d. It shall not be considered “Detrimental Conduct” if Executive
commences employment with an entity and such entity subsequently acquires a
competing company provided Executive was not hired for the purpose of the
acquisition.

               e. No term of any restrictive covenant (including, without
limitation, any non-competition restriction) shall be broader than the similar
provision provided in this Agreement and, if not used in this Agreement, shall
be deemed not effective in such other agreement.

          14. Miscellaneous.

               a. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof.

               b. Entire Agreement/Amendments. This Agreement, the Change in
Control Agreement and the Detrimental Conduct Agreement (as modified by
Sections 8 and 13 hereof) contains the entire understanding of the parties with
respect to the employment of Executive by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertaking between
the parties with respect to the subject matter herein other than those expressly
set forth herein. This Agreement may not be altered, modified, or amended except
by written instrument signed by the parties hereto. The parties agree that this
Agreement, including the Exhibit annexed hereto, shall supercede all prior
agreements, whether written or oral, relating to the subject matter hereof.

               c. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

               d. Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

               e. Assignment. This Agreement shall not be assignable by
Executive or the Company, except as provided herein. This Agreement shall be
assigned by the Company to an entity which is a successor in interest to all or
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor entity, but, the assignor shall not be
released hereunder and any such assignee shall promptly deliver to Executive a
written assumption in a form reasonably acceptable to Executive.

               f. Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

               g. Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

          If to the Company:


          The Dun & Bradstreet Corporation
          103 JFK Parkway
          Short Hills, New Jersey 07078
          Attention: Senior Vice President – Human Resources

          If to Executive:

          To the most recent address of Executive set forth in the personnel
records of the Company.

               h. Legal Fees. The Company shall pay Executive’s reasonable legal
fees and costs associated with entering into this Agreement.

               i. Disputes. All disputes and controversies arising under or in
connection with this Agreement, other than the seeking of injunctive or other
equitable relief pursuant to Section 9 or Section 10 hereof, shall be settled by
arbitration conducted

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

before one arbitrator sitting in New York City, New York, or such other location
agreed by the parties hereto, in accordance with the rules for expedited
resolution of commercial disputes of the American Arbitration Association then
in effect. The determination of the arbitrator shall be final and binding on the
parties. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. All expenses of such arbitration shall be borne by
each party; provided, that the fees and expenses of Executive shall be borne by
the Company if Executive prevails on the merits as determined by the arbitrator.

          15. Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

          16. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

          17. Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

     
THE DUN & BRADSTREET
  STEVEN W. ALESIO
CORPORATION
   
 
   
 
   
/s/ Allan Z. Loren
  /s/ Steven W. Alesio

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Allan Z. Loren
   
Title: Chairman & Chief Executive Officer
   

 



--------------------------------------------------------------------------------



 



Exhibit A

RELEASE



1.   Executive, for Executive, Executive’s family, representatives, successors
and assigns releases and forever discharges the Company and its successors,
assigns, subsidiaries, affiliates, directors, officers, executives, attorneys,
agents and trustees or administrators of any Company plan from any and all
claims, demands, debts, damages, injuries, actions or rights of action of any
nature whatsoever, whether known or unknown, which Executive had, now has or may
have against the Company, its successors, assigns, subsidiaries, affiliates,
directors, officers, executives, attorneys, agents and trustees or
administrators of any Company plan, from the beginning of Executive’s employment
to and including the date of this Release relating to or arising out of
Executive’s employment with the Company or the termination of such employment
other than a claim with respect to a vested right Executive may have to receive
benefits under any plan maintained by the Company or to which Executive may be
entitled pursuant to his employment agreement (the “Employment Agreement”) or
change in control agreement (the “Change in Control Agreement”). Executive
represents that Executive will discontinue any action, complaint, charge,
grievance or arbitration filed against the Company or any of its successors,
assigns, subsidiaries, affiliates, directors, officers, executives, attorneys,
agents and trustees or administrators of any Company plan.



2.   Executive covenants that neither Executive, nor any of Executive’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
executives, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are being released by this Release,
nor will Executive seek to challenge the validity of this Release, except that
this covenant not to sue does not affect Executive’s future right to enforce
appropriately the terms of the Employment Agreement or Change in Control
Agreement in a court of competent jurisdiction.



3.   Notwithstanding anything herein, nothing in this release shall be a release
of (i) any rights to indemnification that Executive has under the Employment
Agreement, the Company’s Certificate of Incorporation or By-Laws or otherwise
with regard to Executive’s services as an employee of the Company; or (ii) any
amounts or benefits due under the Employment Agreement or Change in Control
Agreement.



4.   Executive acknowledges that (a) Executive has been advised to consult with
an attorney at Executive’s own expense before executing this Release and that
Executive has been advised by an attorney or has knowingly waived Executive’s
right to do so, (b) Executive has had a period of at least forty-five (45) days
within which to consider this Release, (c) Executive has a period of seven
(7) days from the date that Executive signs this Release within which to revoke
it and that this Release will not become effective or enforceable until the
expiration of this seven (7) day revocation

 



--------------------------------------------------------------------------------



 



    period, (d) Executive fully understands the terms and contents of this
Release and freely, voluntarily, knowingly and without coercion enters into this
Release, (e) Executive is receiving greater consideration than Executive would
receive had Executive not signed this Release and (f) the waiver or release by
Executive of rights or claims Executive may have under Title VII of the Civil
Rights Act of 1964, The Executive Retirement Income Security Act of 1974, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Fair Labor Standards Act, the Americans with Disabilities
Act, the Rehabilitation Act, the Worker Adjustment and Retraining Act (all as
amended) and/or any other local, state or federal law dealing with employment or
the termination thereof is knowing and voluntary.

 